Citation Nr: 0827784	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatic fever 
with heart murmur. 
 
2.  Entitlement to service connection for ear disability. 
 
3.  Entitlement to service connection for a left knee 
disability. 
 
4.  Entitlement to service connection for a back disorder. 
 
5.  Entitlement to service connection for residuals of a 
shortened right leg. 
 
6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 
 
7.  Entitlement to service connection for lower extremity 
neuropathy.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
October 1956 to September 1960.  He subsequently served in 
the Air Force Reserves.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Petersburg, Florida 
that denied service connection for rheumatic fever with heart 
murmur, ear disability, a left knee disorder, residuals of a 
broken nose, to include impaired breathing, a shortened right 
leg, a back disorder, lower extremity neuropathy, and an 
acquired psychiatric disorder, to include PTSD.

The veteran was afforded a personal hearing in November 2004 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  The case 
was remanded by a decision of the Board dated in March 2005.

By rating action dated in February 2008, service connection 
for deviated nasal septum was granted.  This is considered 
the full grant of the issue of residuals of a broken nose and 
is no longer for appellate consideration.

Following review of the record, the issues of entitlement to 
service connection for a left knee disorder and an ear 
disability are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent medical evidence of record that 
rheumatic fever clearly and unmistakably existed prior to 
service but that it was not aggravated therein beyond natural 
progression of the condition.

2.  A chronic back disorder was first clinically indicated 
years after discharge from active duty and has been 
attributed to an automobile accident after service.

3.  There is competent medical evidence of record that the 
veteran did not have a shortened right leg prior to service; 
the shortened right lower extremity has been attributed to 
post service motor vehicle accident. 

4.  There is competent medical evidence of record that the 
veteran does not have an acquired psychiatric disorder, to 
include PTSD. 

5.  Lower extremity neuropathy was first clinically indicated 
years after discharge from active duty. 


CONCLUSIONS OF LAW

1.  Rheumatic fever clearly and unmistakably existed prior to 
service and was not aggravated therein. 38 U.S.C.A. §§ 1110, 
1111, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).

2.  Residuals of a shortened right leg was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

3.  A back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2008).

5.  Lower extremity neuropathy was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decisions on the claims by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might not be able to infer what evidence the 
VA found lacking in the claimant's presentation."  Rather, 
such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the 
claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as with a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in October 2003 and April 2005 that fully 
addressed all relevant notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  Although the notice letters were not 
sent before the initial AOJ decisions in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the AOJ also readjudicated the claims in a supplemental 
statement of the case issued in February 2008 after proper 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant as to the claims currently being 
adjudicated. See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained extensive VA and private treatment 
records.  The veteran was afforded multiple VA compensation 
examinations in January 2008, to include medical opinions, 
pursuant to the Board's March 2005 remand.  The veteran was 
afforded a personal hearing in November 2004.  A number of 
statements have been from him, as well as from affiants on 
his behalf.  Significantly, neither he nor his representative 
has identified, and the record does not otherwise indicate 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claims are ready to be considered 
on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence (obvious or manifest) that the 
disability existed prior to service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.304(b) (2008);VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.306 (2008).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Factual Background

The veteran's service medical records reflect that on 
enlistment examination in October 1956, he indicated that he 
had had rheumatic fever as an infant with no residuals, 
occasional cramps in the right leg, and a right foot that was 
smaller than the left.  The heart and lower extremities were 
evaluated as normal and no defects were recorded.

A January 1958 entry showed that the veteran was seen for 
left lower back pain diagnosed as strain for which he was 
prescribed physical therapy.  A physical therapy note dated 
in January 1958 indicated that he began treatment but failed 
to return after two visits.  In December 1958, the veteran 
complained of swelling of the knees and muscle aches during 
exercise.  He indicated that he had always had this trouble.  
X-rays of the legs were reported to be negative for bony 
disease.  No diagnosis was provided.  Resistance exercises 
were prescribed.

On service discharge examination in September 1960, the 
heart, lower extremities, and spine were evaluated as normal, 
as was psychiatric and neurological status.  There is a 
service entrance examination report dated in November 1963 
indicating a recall to active duty on which the veteran 
denied paralysis and neuritis, lameness, bone or joint 
deformity, 
arthritis, etc.  He was found to be qualified for active duty 
at that time but there is no indication of further active 
service.  The heart, lower extremities, spine psychiatric and 
neurological status were evaluated as normal in 1963.

The veteran's DD form 214 and service administrative records 
reflect no foreign or sea service.  His military occupational 
specialty was aircraft mechanic.  

Post service, the veteran was afforded a VA examination in 
March 1984 for a skin problem.  No other complaints or 
symptoms were noted.

Received in and dated in April 1984 was a summary of private 
treatment provided by T. Z., M.D., to the veteran between 
January 1962 and May 1967.  In January 1962, a diagnosis of 
intercostal neuropathy versus myositis of the chest wall was 
recorded for which medication, including Darvon, was 
prescribed.  A May 1967 entry reflects a diagnosis of back 
sprain.  

In a statement received in March 2000, the veteran related 
that he had lingering problems from an apparent birth 
defect/hip displacement causing the right leg to be shorter 
than the left.  He said that walking, running, squatting, and 
climbing in service had aggravated the condition and that the 
right leg was currently 3/4 inch shorter than the left.  He 
stated that he had mental stress from the Cold War and the 
classified status of his enlistment, being on a crew that 
involved detachments around the world and losing pilots and 
"ravens" in his outfit, and telling the crew that they were 
not coming back.  The veteran stated that he had a near drug 
addiction problem with Darvon, and that his pain increased 
after an automobile accident.  He said that when he enlisted 
in the Air Force, he had rheumatic fever which caused a heart 
murmur and that the fever caused severe pain to his legs and 
back when he was young.  The veteran related that he 
currently had severe nerve damage and inability to stand for 
any period of time.  

A VA outpatient clinic note dated in November 1998 indicate 
that the veteran had no lower extremity deep tendon reflexes 
and poor back flexion.  It was noted that he had a problem 
with chronic back pain status post motor vehicle accident, 
with lower extremity paralysis for which he had gone through 
rehabilitation and recovery.  The veteran was seen as a VA 
outpatient in February 1999 for complaints that included 
chronic low back pain, and swelling and pain in the lower 
legs.  Following examination, an assessment was rendered of 
chronic radiating low back pain and left ankle and lower 
discomfort secondary to trauma from a motor vehicle accident.  
It was added that the veteran had very significant lower 
extremity paresis after the accident with significant 
recovery.  An assessment of chronic low back pain with 
radiculopathy was recorded in March 1999.  A VA outpatient 
note in April 1999 indicated that the appellant had a history 
of a motor vehicle accident in the past with prolonged 
hospitalization of approximately five years in the 1960s with 
lumbar fracture and resultant paresis which had mostly 
resolved.  When seen in May 1999, it was noted that he had 
been measured for orthotics for a leg length inequality of 3/4 
inch. 

A VA outpatient entry dated in March 2000 noted that there 
was a history of paralysis from the waist down following a 
motor vehicle accident in 1969 or 1970 for which the veteran 
had been hospitalized for three to six months.  He related 
that he had been told that he had almost broken his back.  It 
was reported that he had been in a wheel chair on and off for 
three to four years, and was able to walk sometimes and 
sometimes not.  In a VA podiatry clinic note later that 
month, it was reported that the right foot was inverting 
"due to shoe and short right leg."  A VA outpatient clinic 
note dated in April 2000 indicated that the appellant was 
there on an initial visit with the chief complaint of lower 
back pain.  It was reported that he was involved in an 
automobile accident with injury to the spinal cord, and had a 
shortened right lower extremity as a result.  Physical 
examination at that time disclosed no abnormal cardiac 
findings.

In a statement dated in June 2000, the veteran stated that a 
pre-existing right leg condition had been aggravated beyond 
normal progression during service.  In a statement received 
in January 2001, he related that he had a heart murmur, 
rheumatic fever, severe ear problems and a birth defect of 
the right leg/hip that were aggravated or worsened by 
service.

A VA outpatient clinical record dated in April 2001 noted a 
Grade 3/6 systolic heart murmur with a history of rheumatic 
fever.  Normal chest X-rays were obtained in March and April 
2002.  A March 2002 physical examination report noted that 
the veteran was diagnosed as having peripheral neuropathy 
involving both legs, and had no cardiac problems, but did 
have a long-standing heart murmur.  Assessments that included 
hypertension, decreased hearing, and peripheral neuropathy.  
An X-ray of the cervical spine in July 2002 showed marked 
degenerative disc disease with associated spurring with bony 
foraminal stenosis from C4 through C7.  There was loss of 
cervical lordosis.  

A May 2001 statement in support of the claims was received 
from the veteran's wife in which she attested to his physical 
and mental decline since their marriage in 1984.  

A March 2003 VA outpatient clinic note shows that magnetic 
resonance imaging (MRI) of the back was performed that was 
interpreted as showing osteochondrosis at L4/L5 associated 
with neuroforaminal narrowing.  Neuroimaging in February 2003 
indicated mild atherosclerotic disease with significant 
stenosis or occlusion.

The veteran presented testimony on personal hearing on appeal 
in November 2004 to the effect that military service 
aggravated his preexisting rheumatic fever.  He related that 
he first sought treatment for a heart disorder around 1996.  
He stated that he had a shortened right leg prior to entering 
service that was also aggravated by the rigors of military 
duty.  The appellant testified that he went through basic 
training with fellow service members who were subsequently 
shot down over the Soviet Union and that this caused him 
mental stress.  

In a statement received in July 2005, the appellant related 
that around late 1956 or early 1957, he witnessed a very bad 
B-47 crash at the end of a runway in bad weather at Barksdale 
Air Force Base (AFB).  He stated that all four men aboard 
perished in the flames when the fuel tank blew up, including 
one who ran from the plane and had been decapitated by a 
piece of metal.  He said that he was exposed to the smell of 
burned flesh which engendered psychic trauma.  The appellant 
related that he had never forgotten this event, especially 
the smell of burning flesh.

A statement was received from the Defense Personnel Records 
Image Retrieval System noting that they were unable to 
document the veteran's previous account as stated, but that 
their research did reveal that on December 6, 1957, a B-47E 
aircraft assigned to the 301st Bombardment Wing was destroyed 
by fire after traveling 354 feet beyond the end of the runway 
at Barksdale AFB, Louisiana.  It was reported that four 
crewmembers were fatally injured as the result of the 
accident.

Pursuant to Board remand, the veteran was afforded multiple 
VA examinations in January 2008.  The examiners noted that 
the claims folder was reviewed in each instance.

On VA orthopedic/neurologic examination, the examiner 
presented a detailed chronology dating from service of the 
veteran's various joint and neurological complaints and 
symptoms.  A motor vehicle accident in 1968 or 1969 causing 
spine injury and temporary right foot drop was reported.  
Following a comprehensive physical examination, the examiner 
stated that there was no evidence that the veteran had a 
persistent back or neuropathic condition related to his 
military experience, or that his military service caused or 
worsened a back condition or peripheral neuropathy from any 
preexisting state.  The examiner added that there was no 
evidence in the original enlistment examination of 1956 or on 
separation examination in 1960 that the veteran had one leg 
shorter than the other, either by physical examination or by 
verbal report.  It was found that the veteran's leg length 
discrepancy was not caused by or aggravated by the military 
experience. 

The appellant was afforded a VA examination for PTSD 
purposes.  The examiner presented appropriate background, 
social and occupational history, and performed a mental 
status examination.  It was noted that the appellant had 
worked in motel management for 32 years, and was currently a 
reverend and did counseling.  He recounted the veteran's 
reported stressors in service, to include witnessing an 
aircraft crash, and feeling responsible for an airplane 
crash, and analyzed all of the pertinent factors relative to 
the criteria for PTSD.  Following examination, it was found 
that the Clinician Administered PTSD Scale was not 
significant for PTSD, and that the psychometric scores were 
not consistent for a diagnosis of PTSD.  No psychiatric 
diagnosis was rendered on Axis I or II.  The examiner found 
that the Global Assessment of Functioning indicated mild and 
transient symptoms, but that no diagnosis was warranted.  

Legal Analysis

1.  Service connection for rheumatic fever with heart murmur.

The veteran's service entrance examination report in 1956 
indicates that he reported having rheumatic fever as a child.  
A notation was recorded to the effect that he had no sequelae 
of such, and his heart and chest were evaluated as normal.  
No defect in this regard was noted.  In Crowe v. Brown, 7 
Vet. App. 238 (1994), the Court of Appeals for Veterans 
Claims (Court) held that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  Thus, it appears that the doctrine of 
presumption of soundness applies with respect to the 
appellant's claim for residuals of rheumatic fever.  The 
veteran now contends that rheumatic fever was exacerbated by 
the rigors of active duty and physical training and that 
service connection is warranted.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if this requirement is met, by finding that 
the condition was not aggravated in service. See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  The Court has defined the word 
"unmistakable" as an item cannot be misinterpreted and 
misunderstood, i.e., it is undeniable." Vanerson, 12 Vet. 
App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 (3rd 
Coll. Ed. 1988)). See also Crippen v. Brown, 9 Vet. App. 412 
(196).  The presumption of aggravation may only be rebutted 
if "there is a specific finding that the increase in 
disability is due to the natural progress of the disease." 38 
C.F.R. § 3.303(a) (2008).

It is shown that medical personnel at service entrance did 
not challenge the veteran's statements that rheumatic fever 
pre-existed service, nor does the post service medical 
evidence contradict his assertions.  Thus, there is no reason 
to question the veracity of the veteran's historical 
statements, or to conclude that he was not aware of what he 
was saying, or that he had cause to invent a history of 
disease without some actual precedent for such in his life.  
The presumption of soundness upon entry into service may be 
rebutted with "contemporaneous clinical evidence or recorded 
history" in the record. See Miller v. West, 11 Vet. App. 345, 
348 (1998).  The Board thus finds that the evidence on the 
whole rebuts the presumption of soundness, and clearly and 
unmistakably establishes pre-existing rheumatic fever.  The 
remaining question for consideration is whether such 
disability was aggravated in service beyond normal 
progression of the disease process. See VAOPGCPREC 3-2003 
(July 16, 2003) (to rebut the presumption of sound condition, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service).

Considering the evidence of record in light of the above 
factual context and criteria, the Board finds that 
aggravation of pre-existing rheumatic fever may not be 
conceded.  The evidence reflects that despite what the 
appellant now claims, there is no indication in the service 
medical records or immediate post service record that the 
rheumatic fever he reportedly had as a child reappeared 
during service, or that any residuals of such were 
demonstrated therein.  The evidence shows no treatment for or 
reference to the disorder whatsoever during service.  A heart 
murmur was not clinically indicated until 2001.  The 
appellant now has diagnosed heart disease.  However, when he 
underwent VA examination in January 2008, the examiner 
unequivocally stated that rheumatic fever was not objectively 
documented during service and was not shown to have been 
worsened or aggravated by the military experience beyond 
natural progression of the disorder.  The VA examiner also 
diagnosed aortic sclerosis with holosystolic ejection 
fraction and found that it was not related to the veteran's 
military service.

The evidence in its entirety thus supports a finding that the 
that the veteran clearly and unmistakably had rheumatic fever 
prior to entering service, but that rheumatic fever was not 
aggravated by active duty.  Under the circumstances, service 
connection for residuals of rheumatic fever with murmur is 
denied.

2.  Service connection for a back disorder, a shortened right 
leg and lower extremity neuropathy.

The service medical records reflect a single occasion in 
January 1958 that the veteran was seen for back pain.  It is 
documented that following two courses of physical therapy, he 
did not return.  No subsequent reference to back pain was 
recorded during the remainder of service.  Continuity of in-
service low back symptomatology is not established.  In view 
of such, the Board must conclude that low back symptoms 
during service did not develop into a chronic disorder. See 
38 C.F.R. § 3.303.  

The service medical records do not contain any reference to 
or treatment for a shorter right leg or neuropathy of the 
lower extremities.  The veteran was seen for vague complaints 
of leg pain after exercise in December 1958, but stated that 
he had always had such symptoms and no confirmed diagnosis 
was given.  VA outpatient clinical data dated between 1998 
and 2000 clearly and repetitively attributed chronic low back 
pain, lower extremity neuropathy and a shorter right leg to a 
motor vehicle accident in the late 1960s or early 1970s.  
When examined for VA compensation and pension purposes in 
January 2008, the examiner unequivocally stated that there 
was no evidence that the veteran's persistent back 
disability, neuropathic disorder and shorter right leg were 
related to his military experience, or that service caused or 
worsened any of those conditions.  Under the circumstances, 
the Board finds that the evidence does not support the 
veteran's contentions and that back disability, lower 
extremity peripheral neuropathy and a shorter right leg are 
of post service onset for which service connection must be 
denied.

3.  Service connection for an acquired psychiatric disorder, 
to include PTSD.

The veteran asserts and has presented testimony to the affect 
that he now has PTSD as the result of traumatic stressors 
during active duty for which service connection is warranted.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  A diagnosis of PTSD must be rendered in 
accordance with 38 C.F.R. § 4.125(a) which incorporates the 
provisions of the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).)  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2008).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors. Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

The veteran is not shown to have served in any combat 
capacity.  His service medical records reflect no treatment 
or reference to a psychiatric disorder.  His psychiatric 
status was evaluated as normal on discharge examination in 
1960, as well as on recall to active duty examination in 
1963.  The post service record is completely silent for any 
treatment of psychiatric symptomatology.  The appellant 
testified on personal hearing in November 2004 that he had 
sought no clinical attention for claimed symptoms which he 
earlier termed in his writings as "cold war stress" and 
later characterized as PTSD.  The Board has carefully 
considered the various statements and testimony presented 
detailing the reported stressors he has recounted which he 
states has culminated into PTSD.  It is shown, however, that 
on VA examination in January 2008, the psychiatric examiner 
found that the veteran did not meet the criteria for a 
diagnosis of PTSD or any other psychiatric disorder.  It was 
clearly stated that while he may have had some mild and 
transient symptoms, no psychiatric diagnosis was warranted.   

In this regard, the Board points out that service-connection 
requires evidence that establishes that the veteran currently 
has the claimed disability for which service connection is 
being sought. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In the absence of evidence of the claimed 
disability, the weight of the evidence is against the claim. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau at 143.  Therefore, service connection for an 
acquired psychiatric disorder, to include PTSD, must be 
denied on the basis that no current disability of this nature 
is clinically demonstrated.

Conclusion

The only other evidence in support of the claims is the 
veteran's own testimony and statements to the effect that the 
claimed disabilities are related to service.  However, as a 
layperson, he is not competent to provide a probative opinion 
on medical matters. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In reaching the above conclusions, the Board has considered 
affording the veteran the benefit of the doubt as to each 
issue discussed above.  However, as the preponderance of the 
evidence is against the claims, this doctrine is not for 
application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for rheumatic fever with heart murmur is 
denied.

Service connection for a back disorder is denied.

Service connection for residuals of a shortened right leg is 
denied.

Service connection for lower extremity neuropathy is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied. 


REMAND

The Board is of the opinion that the issues of entitlement to 
service connection for ear disability and a left knee 
condition require further development.  

Review of the service medical records reflects that on 
examination for enlistment in 1956, the veteran indicated 
that he had had ear trouble.  The ears were evaluated as 
normal at that time, and no defects were noted.  He was 
treated in October 1957 for what was reported to be a highly 
inflamed left ear, thought to be a furuncle, for which a wick 
was applied.  On the September 1960 discharge examination, 
the veteran stated that his ear drums had been lanced in 1945 
and 1952 due to improper drainage.  It was reported that 
there were no complications or sequelae.  After service, the 
appellant was treated with medication for acute left external 
and medial otitis in April 1963.  A scarred left tympanic 
membrane was observed in November 1998, but no abnormalities 
of the tympanic membrane were noted in other records.  The 
veteran presented testimony on personal hearing in November 
2004 to the effect that he had chronic ear infections prior 
to service that had been aggravated thereby.

The record reflects that pursuant to the Board's March 2005 
remand, the RO requested an ear examination with instructions 
to the examiner as to whether the veteran had an ear 
disability that was related to service, to include whether 
any pre-existing disability was aggravated during service 
beyond natural progression of the disease.  The Board notes, 
however, that in the ensuing January 2008 audiology 
examination report, the examiner only referred to hearing 
loss and tinnitus but not ear disease.  It appears that the 
veteran is primarily claiming service connection for ear 
disease that he states predated service.  As this question 
was not answered, the audiology examination is found to be 
inadequate for adjudication purposes.  The appellant must 
therefore be afforded another VA audiology examination, to 
include an opinion as to whether there was clear and 
unmistakable evidence of ear disease prior to service, and 
whether or not it was aggravated thereby.

As well, the veteran stated at service entrance in 1956 that 
he had had a knee injury prior to active duty.  The service 
medical records show that in December 1958, he was noted to 
have recurrent swelling of both knees.  It was noted that the 
left knee locked in flexion and that there was slight 
clicking on flexion and internal rotation.  He was referred 
to the surgical clinic to rule out internal derangement of 
the left knee, but there is no report of record pertaining to 
any such evaluation.  The veteran denied knee problem on 
service discharge examination n September 1960.  The Board 
notes, however, that on VA examination of the joints in 
January 2008, the examiner stated that there was no 
indication in the service medical records that the veteran 
had any left knee condition while in the military.  As noted 
previously, however, the service medical records clearly 
indicate otherwise, and this aspect of the claims needs to be 
revisited.  Therefore, the case is also being remanded to 
afford the appellant a VA orthopedic examination, to include 
an opinion as to whether there was clear and unmistakable 
evidence of a left knee condition at service entrance, and 
whether or not it was aggravated thereby, and/or whether any 
current left knee disability is related to symptoms during 
service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008), and any 
other legal precedent are fully 
complied with and satisfied with 
respect to the remaining issues on 
appeal.

2.  The appellant should be 
scheduled for a special VA ear 
examination to determine whether 
the veteran now has ear disease 
that is related to service.  All 
indicated tests and studies should 
be performed, and all clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  A comprehensive 
clinical history should be 
obtained.

Based on a thorough review of the 
evidence of record and the 
physical examination findings, the 
examiner should provide a 
narrative report with responses to 
the following questions: a) Does 
the clinical evidence show that 
the veteran clearly and 
unmistakably had an ear disease 
prior to his entering active duty? 
b) If so, is it at least as likely 
as not that the pre-existing ear 
disease was permanently increased 
in severity during the period of 
service beyond natural progression 
of the underlying disease process? 
c) Does the veteran now have an 
ear disease (other than hearing 
loss and tinnitus) that is at 
least as likely as not related to 
symptoms shown in service?

The examiner should provide 
complete rationale for the 
questions posed above in a 
detailed narrative report.

3.  The veteran should be 
scheduled for left knee 
examination by a VA orthopedist.  
The claims file and a copy of this 
remand must be made available to 
and be reviewed by the examiner. 
The examiner should indicate if 
the claims folder was reviewed.  
The examination report should 
reflect consideration of the 
veteran's medical history, current 
complaints, and other assertions, 
etc.  Based upon review of the 
evidence and physical examination, 
the examiner should provide 
opinions as to a) whether it is at 
least as likely as not that the 
veteran unmistakably had left knee 
disability prior to service? b) If 
so, whether it is at least as 
likely as not that the left knee 
was clearly and unmistakably 
aggravated by active duty; c) 
whether it is at least as likely 
as not that current left 
disability is attributable to 
symptoms noted during service in 
1958.

The examiner should provide 
complete rationale for the 
questions posed above in a 
comprehensive narrative report.

4.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  If he fails to appear for 
the examinations, this fact should 
be noted in the file.

5.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If the 
reports are insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


